Citation Nr: 0622123	
Decision Date: 07/26/06    Archive Date: 08/10/06

DOCKET NO.  04-38 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
left shoulder disorder.

2.  Entitlement to service connection for a left shoulder 
disorder.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Esq.


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1982 to 
March 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) from June 2004 rating decisions by the Philadelphia, 
Pennsylvania Regional Office and Insurance Center (RO) of the 
Department of Veterans Affairs (VA), declining to reopen the 
veteran's claim of service connection for a left shoulder 
disorder, and denying the veteran's claim of service 
connection for PTSD.

The issue of whether new and material evidence has been 
received to reopen the veteran's claim of entitlement to 
service connection for a left shoulder disorder is addressed 
herein whereas the issues of entitlement to service 
connection for a left shoulder disorder and entitlement to 
service connection for PTSD are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


FINDINGS OF FACT

1.  In an unappealed decision of July 1991, the RO denied the 
veteran's claim of service connection for a left shoulder 
disorder.  The veteran did not appeal that decision and it 
became final.

2.  The evidence received since the July 1991 decision 
includes evidence that is not cumulative or redundant of 
evidence previously of record, relates to an unestablished 
fact necessary to substantiate the claim, and is of 
sufficient probative value to raise a reasonable possibility 
of substantiating the claim.






CONCLUSIONS OF LAW

1.  The July 1991 RO decision, which denied the claim of 
service connection for a left shoulder disorder is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2005).

2.  New and material evidence has been presented to reopen 
the claim of service connection for a left shoulder disorder.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA to the appellant with respect to claims for VA 
benefits.  
 
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

As this decision finds that new and material evidence has 
been submitted to reopen the claim for service connection for 
a left shoulder disorder, this is considered a full grant of 
the issue on appeal; therefore, no additional information or 
evidence is needed to substantiate the claim decided herein.


New and Material Evidence

Generally, a claim that has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108 (West 2002), which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2005).

After review of the evidence of record, the Board finds that 
the RO has received new and material evidence sufficient to 
reopen the veteran's claim of entitlement to service 
connection for a left shoulder disability.  As such, the 
evidence of record received prior to the July 1991 final RO 
decision included the veteran's service medical records and 
private medical records unrelated to the veteran's claim.  
The service medical records show that in February 1983, the 
veteran complained of shoulder pain for the past six months.  
He stated that his shoulder kept popping out of place during 
certain motion.  The diagnosis was possible dislocation.  The 
August 1983 discharge Report of Medical History showed that 
the veteran reported having a history of a dislocated left 
shoulder 15 times.  The examiner noted that the left shoulder 
was asymptomatic and no sequelae.

In a July 1991 RO rating decision, the RO denied the 
veteran's claim of service connection for a left shoulder 
disorder, stating that the veteran's left shoulder condition 
was not shown in service.  Since the July 1991 RO rating 
decision, the veteran has submitted private medical records 
dated from 1987 to 2004.  Specifically, the veteran submitted 
a May 2004 letter from a private physician, J.M., M.D., which 
stated that the veteran had a significant problem with a 
deformity present in the humeral head.  J.M., M.D. also 
stated that the veteran's recurrent dislocation problem with 
the left shoulder was a result of the initial trauma while 
the veteran was in service and the veteran apparently had 
repeated dislocations even while still in the military.  
Further, he stated that he thought the veteran's resultant 
deformity was much more due to the initial trauma and 
repeated dislocations in service than any degree of weight 
lifting the veteran may have done.

The Board finds that the May 2004 opinion from the private 
physician, J.M., M.D., provides a nexus between the veteran's 
current left shoulder disability and his complaint of left 
shoulder dislocation and pain in service.  Therefore, the 
Board finds that the May 2004 letter from the private 
physician, J.M., M.D., shows an unestablished fact that is 
necessary to substantiate the claim, which is that the 
veteran's current left shoulder disorder was caused by his 
service.


ORDER

As new and material evidence has been submitted, the 
previously denied claim of service connection for a left 
shoulder disorder is reopened; the appeal is granted to this 
extent only.


REMAND

As an initial matter, the Board notes that the VCAA and 
implementing regulations are also applicable to the veteran's 
claims of service connection for a left shoulder disability 
and service connection for PTSD.

The Board notes that in February 1983, during the veteran's 
service, he complained of shoulder pain for the past six 
months and stated that his shoulder kept popping out of place 
during certain motion.  Further, he stated in August 1983 
that he had a history of dislocation of the left shoulder 
approximately 15 times.  Post-service, in September 1987, the 
veteran sought treatment for his left shoulder after being 
hit with a metal chair.  He was diagnosed with left shoulder 
strain.  In May 2002, the veteran was diagnosed with a Hill 
Sachs defect of the left shoulder by a private physician, 
G.W., M.D., after review of X-rays of the left shoulder.  In 
April 2003, the veteran was diagnosed with recurrent 
dislocation of the left shoulder by M.W., M.D. and surgery 
was recommended.  In May 2003, the veteran underwent a 
Bankart procedure of the left shoulder.  The postoperative 
diagnosis was recurrent dislocation of the left shoulder.  As 
the veteran is shown to have a current left shoulder 
disability and complained of pain in the left shoulder and 
dislocation of the left shoulder in service, the Board finds 
that a VA examination is necessary to determine whether the 
veteran has a current chronic disability of the left shoulder 
that is related to his service.

Further, the Board notes that the veteran has listed as a 
stressor that he was treated wrongfully by his superiors 
while in the service.  As such, he was ordered to submit to a 
urinalysis test which was later shown to be positive for 
drugs.  The veteran stated that he was threatened with jail 
time if he did not stop complaining about his shoulder pain 
and the positive drug tests.  Eventually, the veteran was 
discharged from the service with a less than honorable 
discharge.  The veteran appealed the discharge decision and 
eventually, the drug tests were found to be unsupportable and 
his discharge was found to be improper.  The decision that 
the drug tests were found to be unsupportable and the 
veteran's discharge was improper was found to be corroborated 
by the veteran's service personnel records.  The veteran 
argues that the process of being treated wrongfully by his 
superior officer and being wrongfully discharged caused him 
mental anguish, which was not repaired.  Therefore, he states 
that he currently has PTSD due to this emotional trauma in 
service.  The Board notes that the veteran's private medical 
records show a diagnosis of PTSD.  However, no direct 
stressor is noted for his PTSD.  The Board notes that a June 
2002 private medical record from A.B., M.D. shows that the 
veteran's wife was killed in front of him and the veteran 
currently heard a woman's voice screaming.  A September 2003 
private medical record from a nurse, S.P., shows that the 
veteran described a long history of hearing the voice of his 
military commanding officer and flashed back to his wife's 
death.  As an examination has not been conducted to determine 
whether the veteran's current PTSD is related to his in-
service stressor of being wrongfully discharged in service 
and there is a possibility that other stressors not related 
to his service have caused his PTSD, the Board finds that a 
VA examination is necessary to determine whether the veteran 
has PTSD that is related to a verified in-service stressor.

Finally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to a claim for 
service connection, and proper notice includes the degree of 
disability and the effective date of an award.  Because this 
case is being remanded for other procedural matters, the RO 
now has the opportunity to correct any defects in VCAA 
notices previously provided the veteran.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as defined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO and/or the local VHA Medical 
Examination Coordinator should confer 
with prison authorities to determine 
whether the veteran should be escorted to 
a VA medical facility for examinations by 
VHA personnel, or examined at the prison 
by VHA personnel, or prison medical 
providers at VA expense, or by fee-basis 
providers contracted by VHA.  If a 
problem cannot be resolved at the local 
level, the RO should contact the C&P 
Service Program Review Staff (214A) for 
assistance.

If an orthopedic examination can be 
scheduled, the physician is requested to 
determine the nature and etiology of the 
claimed left shoulder disorder.  All 
indicated tests and studies are to be 
performed, and all potential diagnoses 
should be either confirmed or rejected.  
Prior to the examination, the claims 
folders must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  Based upon 
the examination results and the review of 
the claims folders, the physician should 
provide an opinion as to whether it is at 
least as likely as not that the veteran's 
left shoulder disorder is related to his 
service.  The rationale for all opinions 
expressed must be clearly set forth by 
the physician in the examination report.  
If it is determined by the examiner that 
the veteran's left shoulder disorder is 
related to service, the examiner should 
indicate whether there is functional loss 
due to pain, functional loss due to 
weakness, fatigability, incoordination or 
pain on movement of a joint or a greater 
limitation of motion due to pain on use, 
including use during flare-ups.

If a psychiatric examination can be 
scheduled, the psychiatrist or 
psychologist should be provided a list of 
stressors verified by the RO, to include 
the veteran's wrongful discharge from the 
service.  The claims folders and a 
separate copy of this remand must be 
provided to the examiner for review.  The 
psychiatrist or psychologist should note 
in the examination report that the claims 
folders have been reviewed.  The examiner 
should determine whether the veteran has 
PTSD based on a verified in-service 
stressor.  The examiner is instructed 
that only the verified events listed by 
the RO may be considered as stressors.  
If PTSD is diagnosed, the examiner must 
explain whether and how each diagnostic 
criterion is or is not satisfied, and 
identify the verified stressor(s) 
supporting the diagnosis.  A complete 
rationale must be given for any opinion 
expressed, and the foundation for all 
conclusions should be clearly set forth.  
The report of the psychiatric examination 
should be associated with the veteran's 
claims folders.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folders.  

5.  The RO should then review the claims 
folders to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

6.  Then, the RO should readjudicate the 
issues on appeal based on a de novo 
review of all pertinent evidence.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran the 
requisite opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


